Exhibit 10.4

 

EZENIA! INC.

 

2004 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose

 

 

 

 

2.

Definitions

 

 

 

 

3.

Term of the Plan

 

 

 

 

4.

Stock Subject to the Plan

 

 

 

 

5.

Administration

 

 

 

 

6.

Authorization of Grants

 

 

 

 

7.

Specific Terms of Awards

 

 

 

 

8.

Adjustment Provisions

 

 

 

 

9.

Settlement of Awards

 

 

 

 

10.

Reservation of Stock

 

 

 

 

11.

Limitation of Rights in Stock; No Special Service Rights

 

 

 

 

12.

Unfunded Status of Plan

 

 

 

 

13.

Nonexclusivity of the Plan

 

 

 

 

14.

Termination and Amendment of the Plan

 

 

 

 

15.

Notices and Other Communications

 

 

 

 

16.

Governing Law

 

 

--------------------------------------------------------------------------------


 

EZENIA! INC.

 

2004 EQUITY INCENTIVE PLAN

 


1.                                      PURPOSE

 

This Plan is intended to encourage ownership of Stock by employees, consultants,
advisors and directors of the Company and its Affiliates and to provide
additional incentive for them to promote the success of the Company’s business
through the grant of Awards of or pertaining to shares of the Company’s Stock. 
The Plan is intended to be an incentive stock option plan within the meaning of
Section 422 of the Code, but not all Awards are required to be Incentive
Options.

 


2.                                      DEFINITIONS

 

As used in this Plan, the following terms shall have the following meanings:

 

2.1.                              Accelerate, Accelerated, and Acceleration,
means: (a) when used with respect to an Option, that as of the time of reference
the Option will become exercisable with respect to some or all of the shares of
Stock for which it was not then otherwise exercisable by its terms; and (b) when
used with respect to Restricted Stock, that the Risk of Forfeiture otherwise
applicable to the Stock shall expire with respect to some or all of the shares
of Restricted Stock then still otherwise subject to the Risk of Forfeiture.

 

2.2.                              Acquisition means a merger or consolidation of
the Company into another person (i.e., in which merger or consolidation the
Company does not survive) or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions, unless securities
possessing more than 50% of the total combined voting power of the survivor’s or
acquiror’s outstanding securities (or the securities of any parent thereof) are
held by a person or persons who held securities possessing more than 50% of the
total combined voting power of the Company immediately prior to that
transaction.

 

2.3.                              Affiliate means any corporation, partnership,
limited liability company, business trust, or other entity controlling,
controlled by or under common control with the Company.

 

2.4.                              Award means any grant or sale pursuant to the
Plan of Options, Restricted Stock, or Stock Grants.

 

2.5.                              Award Agreement means an agreement between the
Company and the recipient of an Award, setting forth the terms and conditions of
the Award.

 

2.6.                              Board means the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

2.7.                              Change of Control means any of the following
transactions:

 

(a)                                  any Acquisition, or

 

(b)                                 any person or group of persons (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
and in effect from time to time), other than the Company or an Affiliate,
directly or indirectly acquires, including but not limited to by means of merger
or consolidation, beneficial ownership (determined pursuant to Securities and
Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders that the Board does not recommend such
stockholders to accept, other than a person or group of persons who fall into
the following categories (i) the Company or an Affiliate, (ii) an employee
benefit plan of the Company or any of its Affiliates, (iii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, or (iv) an underwriter temporarily holding securities
pursuant to an offering of such securities, or

 

(c)                                  over a period of 36 consecutive months or
less, there is a change in the composition of the Board such that a majority of
the Board members (rounded up to the next whole number, if a fraction) ceases,
by reason of one or more proxy contests for the election of Board members, to be
composed of individuals who either (A) have been Board members continuously
since the beginning of that period, or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in the preceding clause (A) who were still in office at the
time that election or nomination was approved by the Board, or

 

(d)                                 a majority of the Board votes in favor of a
decision that a Change in Control has occurred.

 

2.8.                              Code means the Internal Revenue Code of 1986,
as amended from time to time, or any successor statute thereto, and any
regulations issued from time to time thereunder.

 

2.9.                              Committee means any committee of the Board
delegated the responsibility for the administration of the Plan, as provided in
Section 5 of the Plan.  For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.

 

2.10.                        Company means Ezenia! Inc., a corporation organized
under the laws of the State of Delaware.

 

2.11.                        Grant Date means the date as of which an Option is
granted, as determined under Section 7.1(a).

 

2

--------------------------------------------------------------------------------


 

2.12.                        Incentive Option means an Option which by its terms
is to be treated as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

2.13.                        Market Value means the value of a share of Stock on
a particular date determined by such methods or procedures as may be established
by the Committee.  Unless otherwise determined by the Committee, the Market
Value of Stock as of any date is the closing price for the Stock as reported on
the OTC Bulletin Board (or on any national securities exchange or quotation
system on which the Stock is then listed) for that date or, if no closing price
is reported for that date, the closing price on the next preceding date for
which a closing price was reported.

 

2.14.                        Nonstatutory Option means any Option that is not an
Incentive Option.

 

2.15.                        Option means an option to purchase shares of Stock.

 

2.16.                        Optionee means a Participant to whom an Option
shall have been granted under the Plan.

 

2.17.                        Participant means any holder of an outstanding
Award under the Plan.

 

2.18.                        Plan means this 2004 Equity Incentive Plan of the
Company, as amended from time to time, and including any attachments or addenda
hereto.

 

2.19.                        Restricted Stock means a grant or sale of shares of
Stock to a Participant subject to a Risk of Forfeiture.

 

2.20.                        Restriction Period means the period of time,
established by the Committee in connection with an Award of Restricted Stock,
during which the shares of Restricted Stock are subject to a Risk of Forfeiture
described in the applicable Award Agreement.

 

2.21.                        Risk of Forfeiture means a limitation on the right
of the Participant to retain Restricted Stock, including a right in the Company
to reacquire shares of Restricted Stock at less than their then Market Value,
arising because of the occurrence or non-occurrence of specified events or
conditions.

 

2.22.                        Stock means common stock, par value $.01 per share,
of the Company.

 

2.23.                        Stock Grant means the grant of shares of Stock not
subject to restrictions or other forfeiture conditions.

 

2.24.                        Stockholders’ Agreement means any agreement by and
among the holders of at least a majority of the outstanding voting securities of
the Company and setting forth, among other provisions, restrictions upon the
transfer of shares of Stock or on the exercise of rights appurtenant thereto
(including but not limited to voting rights).

 

2.25.                        Ten Percent Owner means a person who owns, or is
deemed within the meaning of Section 422(b)(6) of the Code to own, stock
possessing more than 10% of the

 

3

--------------------------------------------------------------------------------


 

total combined voting power of all classes of stock of the Company (or any
parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code).  Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.

 


3.                                      TERM OF THE PLAN

 

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the adoption of the Plan by the Board.  Awards granted pursuant
to the Plan within that period shall not expire solely by reason of the
termination of the Plan.  Awards of Incentive Options granted prior to
stockholder approval of the Plan are expressly conditioned upon such approval,
but in the event of the failure of the stockholders to approve the Plan shall
thereafter and for all purposes be deemed to constitute Nonstatutory Options.

 


4.                                      STOCK SUBJECT TO THE PLAN

 

At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including pursuant to Incentive
Options), nor the number of shares of Stock issued pursuant to Incentive
Options, exceed 7,500,000 shares of Stock; subject, however, to the provisions
of Section 8 of the Plan.  For purposes of applying the foregoing limitation,
(a) if any Option expires, terminates, or is cancelled for any reason without
having been exercised in full, or if any Award of Restricted Stock is forfeited
by the recipient, the shares not purchased by the Optionee or which are
forfeited by the recipient shall again be available for Awards to be granted
under the Plan and (b) if any Option is exercised by delivering previously owned
shares in payment of the exercise price therefor, only the net number of shares,
that is, the number of shares issued minus the number received by the Company in
payment of the exercise price, shall be considered to have been issued pursuant
to an Award granted under the Plan.  In addition, settlement of any Award shall
not count against the foregoing limitations except to the extent settled in the
form of Stock.  Shares of Stock issued pursuant to the Plan may be either
authorized but unissued shares or shares held by the Company in its treasury.

 


5.                                      ADMINISTRATION

 

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants, in accordance with such guidelines as

 

4

--------------------------------------------------------------------------------


 

the Committee shall set forth at any time or from time to time.  Subject to the
provisions of the Plan, the Committee shall have complete authority, in its
discretion, to make or to select the manner of making all determinations with
respect to each Award to be granted by the Company under the Plan including the
employee, consultant or director to receive the Award and the form of Award.  In
making such determinations, the Committee may take into account the nature of
the services rendered by the respective employees, consultants, and directors,
their present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant.  Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan.  The
Committee’s determinations made in good faith on matters referred to in the Plan
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant hereto.

 


6.                                      AUTHORIZATION OF GRANTS

 

6.1.                              Eligibility.  The Committee may grant from
time to time and at any time prior to the termination of the Plan one or more
Awards, either alone or in combination with any other Awards, to any employee of
or consultant or advisor to one or more of the Company and its Affiliates or to
any non-employee member of the Board or of any board of directors (or similar
governing authority) of any Affiliate. However, only employees of the Company,
and of any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code, shall be eligible for the
grant of an Incentive Option.  Further, in no event shall the number of shares
of Stock covered by Options or other Awards granted to any one person in any one
calendar year exceed 25% of the aggregate number of shares of Stock subject to
the Plan.

 

6.2.                              General Terms of Awards.  Each grant of an
Award shall be subject to all applicable terms and conditions of the Plan
(including but not limited to any specific terms and conditions applicable to
that type of Award set out in the following Section), and such other terms and
conditions, not inconsistent with the terms of the Plan, as the Committee may
prescribe.  No prospective Participant shall have any rights with respect to an
Award, unless and until such Participant has executed an agreement evidencing
the Award, delivered a fully executed copy thereof to the Company, and otherwise
complied with the applicable terms and conditions of such Award.

 

6.3.                              Effect of Termination of Employment, Etc.
Unless the Committee shall provide otherwise with respect to any Award, if the
Participant’s employment or other association with the Company and its
Affiliates ends for any reason, including because of the Participant’s employer
ceasing to be an Affiliate, (a) any outstanding Option of the Participant shall
cease to be exercisable in any respect not later than 90 days following that
event and, for the period it remains exercisable following that event, shall be
exercisable only to the extent exercisable at the date of that event, and
(b) any other

 

5

--------------------------------------------------------------------------------


 

outstanding Award of the Participant shall be forfeited or otherwise subject to
return to or repurchase by the Company on the terms specified in the applicable
Award Agreement.  Military or sick leave or other bona fide leave shall not be
deemed a termination of employment or other association, provided that it does
not exceed the longer of ninety (90) days or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract.

 

6.4.                              Non-Transferability of Awards.  Except as
otherwise provided in this Section 6.4, Awards shall not be transferable, and no
Award or interest therein may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.  All of a Participant’s rights in any Award may be
exercised during the life of the Participant only by the Participant or the
Participant’s legal representative.  However, the Committee may, at or after the
grant of an Award of a Nonstatutory Option, or shares of Restricted Stock,
provide that such Award may be transferred by the recipient to a family member;
provided, however, that any such transfer is without payment of any
consideration whatsoever and that no transfer shall be valid unless first
approved by the Committee, acting in its sole discretion.  For this purpose,
“family member” means any child, stepchild, grandchild, parent, stepparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the employee’s household (other than
a tenant or employee), a trust in which the foregoing persons have more than
fifty (50) percent of the beneficial interests, a foundation in which the
foregoing persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than fifty
(50) percent of the voting interests.

 


7.                                      SPECIFIC TERMS OF AWARDS

 

7.1.                              Options.

 

(a)                                  Date of Grant.  The granting of an Option
shall take place at the time specified in the Award Agreement.  Only if
expressly so provided in the applicable Award Agreement shall the Grant Date be
the date on which the Award Agreement shall have been duly executed and
delivered by the Company and the Optionee.

 

(b)                                 Exercise Price.  The price at which shares
of Stock may be acquired under each Incentive Option shall be not less than 100%
of the Market Value of Stock on the Grant Date, or not less than 110% of the
Market Value of Stock on the Grant Date if the Optionee is a Ten Percent Owner. 
The price at which shares may be acquired under each Nonstatutory Option shall
not be so limited solely by reason of this Section.

 

(c)                                  Option Period.  No Incentive Option may be
exercised on or after the tenth anniversary of the Grant Date, or on or after
the fifth anniversary of the Grant Date if the Optionee is a Ten Percent Owner. 
The Option period under each Nonstatutory Option shall not be so limited solely
by reason of this Section.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Exercisability.  An Option may be
immediately exercisable or become exercisable in such installments, cumulative
or non-cumulative, as the Committee may determine.  In the case of an Option not
otherwise immediately exercisable in full, the Committee may Accelerate such
Option in whole or in part at any time; provided, however, that in the case of
an Incentive Option, any such Acceleration of the Option would not cause the
Option to fail to comply with the provisions of Section 422 of the Code or the
Optionee consents to the Acceleration.

 

(e)                                  Method of Exercise.  An Option may be
exercised by the Optionee giving written notice, in the manner provided in
Section 16, specifying the number of shares with respect to which the Option is
then being exercised.  The notice shall be accompanied by payment in the form of
cash or check payable to the order of the Company in an amount equal to the
exercise price of the shares to be purchased or, unless prohibited by applicable
law, the Optionee’s executed full recourse promissory note at a market rate of
interest in the principal amount equal to the exercise price of the shares to be
purchased and otherwise in such form as the Committee shall have approved.

 

Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option. 
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent a certificate or certificates for the number of shares then being
purchased.  Such shares shall be fully paid and nonassessable.

 

(f)            Limit on Incentive Option Characterization.  An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”.  The current limit for any Optionee
for any calendar year shall be $100,000 minus the aggregate Market Value at the
date of grant of the number of shares of Stock available for purchase for the
first time in the same year under each other Incentive Option previously granted
to the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986.  Any shares of Stock
which would cause the foregoing limit to be violated shall be deemed to have
been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.

 

(g)                                 Notification of Disposition.  Each person
exercising any Incentive Option granted under the Plan shall be deemed to have
covenanted with the Company to report to the Company any disposition of such
shares prior to the expiration of the holding periods specified by
Section 422(a)(1) of the Code and, if and to the extent that the realization of
income in such a disposition imposes upon the Company federal, state, local or
other withholding tax requirements, or any such withholding is required to
secure

 

7

--------------------------------------------------------------------------------


 

for the Company an otherwise available tax deduction, to remit to the Company an
amount in cash sufficient to satisfy those requirements.

 

7.2.                              Restricted Stock.

 

(a)                                  Purchase Price.  Shares of Restricted Stock
shall be issued under the Plan for such consideration, in cash, other property
or services, or any combination thereof, as is determined by the Committee.

 

(b)                                 Issuance of Certificates.  Each Participant
receiving a Restricted Stock Award, subject to subsection (c) below, shall be
issued a stock certificate in respect of such shares of Restricted Stock.  Such
certificate shall be registered in the name of such Participant, and, if
applicable, shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award substantially in the following form:

 

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of Ezenia! Inc. 2004 Equity
Incentive Plan and an Award Agreement entered into by the registered owner and
Ezenia! Inc.  Copies of such Plan and Agreement are on file in the offices of
the Company.

 

(c)                                  Escrow of Shares.  The Committee may
require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the
Participant deliver a stock power, endorsed in blank, relating to the Stock
covered by such Award.

 

(d)                                 Restrictions and Restriction Period.  During
the Restriction Period applicable to shares of Restricted Stock, such shares
shall be subject to limitations on transferability and a Risk of Forfeiture
arising on the basis of such conditions related to the performance of services,
Company or Affiliate performance or otherwise as the Committee may determine and
provide for in the applicable Award Agreement.  Any such Risk of Forfeiture may
be waived or terminated, or the Restriction Period shortened, at any time by the
Committee on such basis as it deems appropriate.

 

(e)                                  Rights Pending Lapse of Risk of Forfeiture
or Forfeiture of Award.  Except as otherwise provided in the Plan or the
applicable Award Agreement, at all times prior to lapse of any Risk of
Forfeiture applicable to, or forfeiture of, an Award of Restricted Stock, the
Participant shall have all of the rights of a stockholder of the Company,
including the right to vote, and the right to receive any dividends with respect
to, the shares of Restricted Stock.  The Committee, as determined at the time of
Award, may permit or require the payment of cash dividends to be deferred and,
if the Committee so determines, reinvested in additional Restricted Stock to the
extent shares are available under Section 4.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Lapse of Restrictions.  If and when the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
the certificates for such shares shall be delivered to the Participant promptly
if not theretofore so delivered.

 

7.3.                              Stock Grants. Stock Grants shall be awarded
solely in recognition of significant contributions to the success of the Company
or its Affiliates, in lieu of compensation otherwise already due and in such
other limited circumstances as the Committee deems appropriate.  Stock Grants
shall be made without forfeiture conditions of any kind.

 

7.4.                              Awards to Participants Outside the United
States.  The Committee may modify the terms of any Award under the Plan granted
to a Participant who is, at the time of grant or during the term of the Award,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that the Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States.  An
Award may be modified under this Section 7.4 in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation.  The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award.  No such
modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.

 


8.                                      ADJUSTMENT PROVISIONS

 

8.1.                              Adjustment for Corporate Actions. All of the
share numbers set forth in the Plan reflect the capital structure of the Company
as of December 31, 2004.  Subject to Section 8.2, if subsequent to that date the
outstanding shares of Stock (or any other securities covered by the Plan by
reason of the prior application of this Section) are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to shares of Stock, through merger, consolidation, sale of all or
substantially all the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such shares of Stock, an appropriate and
proportionate adjustment will be made in (i) the maximum numbers and kinds of
shares provided in Section 4, (ii) the numbers and kinds of shares or other
securities subject to the then outstanding Awards, (iii) the exercise price for
each share or other unit of any other securities subject to then outstanding
Options (without change in the aggregate purchase price as to which such Options
remain exercisable), and (iv) the repurchase price of each share of Restricted
Stock then subject to a Risk of Forfeiture in the form of a Company repurchase
right.

 

9

--------------------------------------------------------------------------------


 

8.2.                              Change in Control. Subject to any provisions
of then outstanding Awards granting greater rights to the holders thereof, in
the event of a Change in Control (including a Change of Control which is an
Acquisition), (a) any then outstanding Options shall Accelerate in full, whether
or not assumed by the acquiring entity or replaced by comparable options to
purchase shares of the capital stock of the successor or acquiring entity or
parent thereof, and to the extent not assumed or replaced on the Acquisition
shall then (or after a reasonable period following the Acquisition, as
determined by the Committee) terminate to the extent not exercised and (b) any
then Restricted Stock shall Accelerate in full, whether or not the Company’s
rights to reacquire such shares of Restricted Stock on occurrence of the
applicable Risk of Forfeiture with respect to those shares are assigned to the
acquiring entity.  Each outstanding Option that is assumed in connection with an
Acquisition, or is otherwise to continue in effect subsequent to the
Acquisition, will be appropriately adjusted, immediately after the Acquisition,
as to the number and class of securities and the price at which it may be
exercised in accordance with Section 8.1.

 

8.3.                              Dissolution or Liquidation.  Upon dissolution
or liquidation of the Company, other than as part of an Acquisition or similar
transaction, each outstanding Option shall terminate, but the Optionee shall
have the right, immediately prior to the dissolution or liquidation, to exercise
the Option to the extent exercisable on the date of dissolution or liquidation.

 

8.4.                              Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events. In the event of any corporate action not
specifically covered by the preceding Sections, including but not limited to an
extraordinary cash distribution on Stock, a corporate separation or other
reorganization or liquidation, the Committee may make such adjustment of
outstanding Awards and their terms, if any, as it, in its sole discretion, may
deem equitable and appropriate in the circumstances.  The Committee may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

8.5.                              Related Matters.  Any adjustment in Awards
made pursuant to this Section 8 shall be determined and made, if at all, by the
Committee and shall include any correlative modification of terms, including of
Option exercise prices, rates of vesting or exercisability, Risks of Forfeiture
and applicable repurchase prices for Restricted Stock, which the Committee may
deem necessary or appropriate so as to ensure the rights of the Participants in
their respective Awards are not substantially diminished nor enlarged as a
result of the adjustment and corporate action other than as expressly
contemplated in this Section 8.  No fraction of a share shall be purchasable or
deliverable upon exercise, but in the event any adjustment hereunder of the
number of shares covered by an Award shall cause such number to include a
fraction of a share, such number of shares shall be

 

10

--------------------------------------------------------------------------------


 

adjusted to the nearest smaller whole number of shares.  No adjustment of an
Option exercise price per share pursuant to this Section 8 shall result in an
exercise price which is less than the par value of the Stock.

 


9.                                      SETTLEMENT OF AWARDS

 

9.1.                              Violation of Law.  Notwithstanding any other
provision of the Plan or the relevant Award Agreement, if, at any time, in the
reasonable opinion of the Company, the issuance of shares of Stock covered by an
Award may constitute a violation of law, then the Company may delay such
issuance and the delivery of a certificate for such shares until (i) approval
shall have been obtained from such governmental agencies, other than the
Securities and Exchange Commission, as may be required under any applicable law,
rule, or regulation and (ii) in the case where such issuance would constitute a
violation of a law administered by or a regulation of the Securities and
Exchange Commission, one of the following conditions shall have been satisfied:

 

(a)                                  the shares are at the time of the issue of
such shares effectively registered under the Securities Act of 1933; or

 

(b)                                 the Company shall have determined, on such
basis as it deems appropriate (including an opinion of counsel in form and
substance satisfactory to the Company) that the sale, transfer, assignment,
pledge, encumbrance or other disposition of such shares or such beneficial
interest, as the case may be, does not require registration under the Securities
Act of 1933, as amended or any applicable state securities laws.

 

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

 

9.2.                              Corporate Restrictions on Rights in Stock. Any
Stock to be issued pursuant to Awards granted under the Plan shall be subject to
all restrictions upon the transfer thereof which may be now or hereafter imposed
by the charter, certificate or articles, and by-laws, of the Company.  Whenever
Stock is to be issued pursuant to an Award, if the Committee so directs at or
after grant, the Company shall be under no obligation to issue such shares until
such time, if ever, as the recipient of the Award (and any person who exercises
any Option, in whole or in part), shall have become a party to and bound by the
Stockholders’ Agreement, if any.  In the event of any conflict between the
provisions of this Plan and the provisions of the Stockholders’ Agreement, the
provisions of the Stockholders’ Agreement shall control except as required to
fulfill the intention that this Plan constitute an incentive stock option plan
within the meaning of Section 422 of the Code, but insofar as possible the
provisions of the Plan and such Agreement shall be construed so as to give full
force and effect to all such provisions.

 

9.3.                              Investment Representations.  The Company shall
be under no obligation to issue any shares covered by any Award unless the
shares to be issued pursuant to Awards granted under the Plan have been
effectively registered under the Securities Act of 1933, as amended, or the
Participant shall have made such written representations to the Company (upon
which the Company believes it may reasonably rely) as the Company

 

11

--------------------------------------------------------------------------------


 

may deem necessary or appropriate for purposes of confirming that the issuance
of such shares will be exempt from the registration requirements of that Act and
any applicable state securities laws and otherwise in compliance with all
applicable laws, rules and regulations, including but not limited to that the
Participant is acquiring the shares for his or her own account for the purpose
of investment and not with a view to, or for sale in connection with, the
distribution of any such shares.

 

9.4.                              Registration.  If the Company shall deem it
necessary or desirable to register under the Securities Act of 1933, as amended
or other applicable statutes any shares of Stock issued or to be issued pursuant
to Awards granted under the Plan, or to qualify any such shares of Stock for
exemption from the Securities Act of 1933, as amended or other applicable
statutes, then the Company shall take such action at its own expense.  The
Company may require from each recipient of an Award, or each holder of shares of
Stock acquired pursuant to the Plan, such information in writing for use in any
registration statement, prospectus, preliminary prospectus or offering circular
as is reasonably necessary for that purpose and may require reasonable indemnity
to the Company and its officers and directors from that holder against all
losses, claims, damage and liabilities arising from use of the information so
furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.  In addition, the Company may require
of any such person that he or she agree that, without the prior written consent
of the Company or the managing underwriter in any public offering of shares of
Stock, he or she will not sell, make any short sale of, loan, grant any option
for the purchase of, pledge or otherwise encumber, or otherwise dispose of, any
shares of Stock during the 180 day period commencing on the effective date of
the registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 9.4, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company’s
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company’s directors and officers.

 

9.5.                              Placement of Legends; Stop Orders; etc.  Each
share of Stock to be issued pursuant to Awards granted under the Plan may bear a
reference to the investment representation made in accordance with Section 9.3
in addition to any other applicable restriction under the Plan, the terms of the
Award and if applicable under the Stockholders’ Agreement and to the fact that
no registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock.  All certificates for shares of
Stock or other securities delivered under the Plan shall be subject

 

12

--------------------------------------------------------------------------------


 

to such stock transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of any stock
exchange upon which the Stock is then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

9.6.                              Tax Withholding. Whenever shares of Stock are
issued or to be issued pursuant to Awards granted under the Plan, the Company
shall have the right to require the recipient to remit to the Company an amount
sufficient to satisfy federal, state, local or other withholding tax
requirements if, when, and to the extent required by law (whether so required to
secure for the Company an otherwise available tax deduction or otherwise) prior
to the delivery of any certificate or certificates for such shares.  The
obligations of the Company under the Plan shall be conditional on satisfaction
of all such withholding obligations and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the recipient of an Award.  However, in such cases
Participants may elect, subject to the approval of the Committee, acting in its
sole discretion, to satisfy an applicable withholding requirement, in whole or
in part, by having the Company withhold shares to satisfy their tax
obligations.  Participants may only elect to have Shares withheld having a
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction.  All elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee deems appropriate.

 


10.                               RESERVATION OF STOCK

 

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

 


11.                               LIMITATION OF RIGHTS IN STOCK; NO SPECIAL
SERVICE RIGHTS

 

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent.  Any Stock to be issued pursuant to Awards granted
under the Plan shall be subject to all restrictions upon the transfer thereof
which may be now or hereafter imposed by the Certificate of Incorporation and
the By-laws of the Company.  Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Affiliate), or interfere in any way with the right of the Company (or
any Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles or by-laws to the contrary,
at any time to terminate such employment or consulting agreement or to increase
or decrease, or

 

13

--------------------------------------------------------------------------------


 

otherwise adjust, the other terms and conditions of the recipient’s employment
or other association with the Company and its Affiliates.

 


12.                               UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended. 
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company.  In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments with respect to Options hereunder, provided, however, that the
existence of such trusts or other arrangements is consistent with the unfunded
status of the Plan.

 


13.                               NONEXCLUSIVITY OF THE PLAN

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 


14.                               TERMINATION AND AMENDMENT OF THE PLAN


 

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable.  Unless the Board otherwise expressly provides,
no amendment of the Plan shall affect the terms of any Award outstanding on the
date of such amendment.  In any case, no termination or amendment of the Plan
may, without the consent of any recipient of an Award granted hereunder,
adversely affect the rights of the recipient under such Award.

 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without his or her consent.

 


15.                               NOTICES AND OTHER COMMUNICATIONS

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number,

 

14

--------------------------------------------------------------------------------


 

as the case may be, as the addressee may have designated by notice to the
addressor.  All such notices, requests, demands and other communications shall
be deemed to have been received: (i) in the case of personal delivery, on the
date of such delivery; (ii) in the case of mailing, when received by the
addressee; and (iii) in the case of facsimile transmission, when confirmed by
facsimile machine report.

 


16.                               GOVERNING LAW

 

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

 

15

--------------------------------------------------------------------------------